DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schofield et al. (US Patent Application Publication 2018/0003178, hereinafter referred to as Schofield). 
As to claim 1, Schofield teaches 1. A substrate film formation machine, comprising: a first substrate bearer in-out cavity; a second substrate bearer in-out cavity connected to the first substrate bearer in-out cavity; a film formation chamber connected to the second substrate bearer in-out cavity; an intermediate chamber connected to the film formation chamber; a pump set comprising a plurality of first pumps that are connected to the first substrate bearer in-out cavity, so as to pump out air in the first substrate bearer in-out cavity; a second pump connected to the intermediate chamber, so as to pump out air in the intermediate chamber; a third pump connected to the film 
As to claim 2, Schofield teaches 2. The substrate film formation machine according to claim 1, further comprising a second auxiliary pump, wherein the second auxiliary pump is connected to the intermediate chamber, so as to pump out air in the intermediate chamber in case the second pump is damaged. [8A~8C in Fig. 1]
As to claim 3, Schofield teaches 3. The substrate film formation machine according to claim 1, wherein the plurality of first pumps are M first pumps; each of the first pumps is connected to the first substrate bearer in-out cavity, so as to pump out air in the first substrate bearer in-out cavity; N of the M first pumps are reused as auxiliary pumps; wherein M is a positive integer greater than or equal to 2, N is a positive integer greater than or equal to 1, and N<M. [8A~8C in Fig. 1]
As to claim 4, Schofield teaches 4. The substrate film formation machine according to claim 3, further comprising at least one first control switch, wherein one end of the first control switch is connected to the first pump reused as the auxiliary pump, and the other end of the first control switch is connected to the first substrate bearer in-out cavity. [6 in Fig. 1]
As to claim 5, Schofield teaches 5. The substrate film formation machine according to claim 1, further comprising at least one second control switch, wherein one 
As to claim 6, Schofield teaches 6. The substrate film formation machine according to claim 2, wherein there is one first auxiliary pump, and there is one second auxiliary pump. [8A~8C in Fig. 1]
As to claim 7, Schofield teaches 7. The substrate film formation machine according to claim 1, further comprising a first monitoring device, a second monitoring device and an alarm device; wherein the first monitoring device is configured to monitor whether the second pump works normally, and send a first alarm signal to the alarm device when the second pump does not work normally; the second monitoring device is configured to monitor whether the third pump works normally, and send a second alarm signal to the alarm device when the third pump does not work normally; and when receiving the first alarm signal, the alarm device is configured to play a pre-recorded first alarm sound or display a first alarm icon by using a display screen, and when receiving the second alarm signal, the alarm device is configured to play a pre-recorded second alarm sound or display a second alarm icon by using a display screen. [¶0040]
As to claim 8, Schofield teaches 8. The substrate film formation machine according to claim 7, further comprising a first vacuum gauge and a second vacuum gauge, wherein the first vacuum gauge is arranged in the film formation chamber or the second substrate bearer in-out cavity, and the second vacuum gauge is arranged in the intermediate chamber. [¶0055]
As to claim 9, Schofield teaches 9. The substrate film formation machine according to claim 7, wherein the first monitoring device is configured to determine, by monitoring operation parameters of the second pump, whether the second pump works normally; the second monitoring device is configured to determine, by monitoring operation parameters of the third pump, whether the third pump works normally; and the operation parameters comprise a working current, a working voltage, and a pumping speed. [¶0055]
As to claim 10, Schofield teaches 10. A substrate film formation machine, comprising: a first substrate bearer in-out cavity; a second substrate bearer in-out cavity connected to the first substrate bearer in-out cavity; a film formation chamber connected to the second substrate bearer in-out cavity; an intermediate chamber connected to the film formation chamber; a pump set comprising a plurality of first pumps that are connected to the first substrate bearer in-out cavity, so as to pump out air in the first substrate bearer in-out cavity; a second pump connected to the intermediate chamber, so as to pump out air in the intermediate chamber; a third pump connected to the film formation chamber and the second substrate bearer in-out cavity, so as to pump out air in the film formation chamber and the second substrate bearer in-out cavity; an auxiliary pump connected to the film formation chamber, the second substrate bearer in-out cavity and the intermediate chamber; a first control switch, one end of the first control switch being connected to the second pump and the other end of the first control switch being connected to the intermediate chamber; a second control switch, one end of the second control switch being connected to the third pump and the other end of the second control switch being connected to the film formation chamber and the second 
As to claim 11, Schofield teaches 11. The substrate film formation machine according to claim 10, wherein the pump set comprises M first pumps, each of the first pumps is connected to the first substrate bearer in-out cavity, so as to pump out air in the first substrate bearer in-out cavity, and N of the M first pumps are reused as auxiliary pumps, wherein M is a positive integer greater than or equal to 2, N is a positive integer greater than or equal to 1, and N<M. [8A~8C in Fig. 1]
As to claim 12, Schofield teaches 12. The substrate film formation machine according to claim 11, further comprising at least one fifth control switch, wherein one end of the fifth control switch is connected to the first pump reused as the auxiliary pump, and the other end of the fifth control switch is connected to the first substrate bearer in-out cavity. [6 in Fig. 1]
As to claim 13, Schofield teaches 13. The substrate film formation machine according to claim 10, further comprising at least one sixth control switch, wherein one end of the sixth control switch is connected to the third pump and the other end of the sixth control switch is connected to the first substrate bearer in-out cavity. [6 in Fig. 1]

As to claim 14, Schofield teaches 14. The substrate film formation machine according to claim 10, wherein when the second pump and the third pump both work normally, the first control switch and the second control switch are turned on, and the third control switch and the fourth control switch are both turned off; when the second pump is damaged, the first control switch is turned off, the fourth control switch is turned on, the second control switch is turned on, and the third control switch is turned off; and when the third pump is damaged, the second control switch is turned off, the third control switch is turned on, the first control switch is turned on, and the fourth control switch is turned off. [¶0055]
As to claim 15, Schofield teaches 15. The substrate film formation machine according to claim 10, further comprising a first monitoring device, a second monitoring device and an alarm device; wherein the first monitoring device is configured to monitor whether the second pump works normally, and send a first alarm signal to the alarm device when the second pump does not work normally; the second monitoring device is configured to monitor whether the third pump works normally, and send a second alarm signal to the alarm device when the third pump does not work normally; and when receiving the first alarm signal, the alarm device is configured to play a pre-recorded first alarm sound or display a first alarm icon by using a display screen, and when receiving the second alarm signal, the alarm device is configured to play a pre-recorded second alarm sound or display a second alarm icon by using a display screen. [¶0055]
As to claim 16, Schofield teaches 16. The substrate film formation machine according to claim 15, further comprising a first vacuum gauge and a second vacuum gauge, wherein the first vacuum gauge is arranged in the film formation chamber or the 
As to claim 17, Schofield teaches 17. The substrate film formation machine according to claim 15, wherein the first monitoring device is configured to determine, by monitoring operation parameters of the second pump, whether the second pump works normally; the second monitoring device is configured to determine, by monitoring operation parameters of the third pump, whether the third pump works normally; and the operation parameters comprise a working current, a working voltage and a pumping speed. [¶0040; 0056]
As to claim 18, Schofield teaches 18. A method of using the substrate film formation machine according to claim 10, comprising: determining whether the second pump and the third pump work normally; if the second pump is damaged, turning off the first control switch and the third control switch, turning on the second control switch and the fourth control switch, and starting a second auxiliary pump; and if the third pump is damaged, turning on the first control switch and the third control switch, turning off the second control switch and the fourth control switch, and starting a first auxiliary pump. [¶0048; 0055]
As to claim 19, Schofield teaches 19. The method of using the substrate film formation machine according to claim 18, wherein after the determining whether the second pump and the third pump are damaged, the method further comprises: sending out a first alarm signal if the second pump is damaged; and sending out a second alarm signal if the third pump is damaged, the first alarm signal being different from the second alarm signal. [¶0054]
As to claim 20, Schofield teaches 20. The method of using the substrate film formation machine according to claim 18, wherein after the determining whether the second pump and the third pump are damaged, the method further comprises: sending out a third alarm signal when the second pump and the third pump are both damaged. [¶0054]
Conclusion
Claims 1-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816